The grounds upon which the removal of the defendant is sought are based upon numerous alleged acts of incompetency and misconduct said to have transpired at various times, over a period of many years. The defendant denies that he is guilty of any wrongdoing and avers that he is innocent of the charges made against him. In his testimony he categorically denied that he had either personally or officially misbehaved himself in any way which would justify his removal, and stated that all of the charges set forth in the petition were a rehash of matters that had been time and again called to the public's attention when he was a candidate on several occasions to succeed himself, and that all of this trouble was founded upon political partisanship.
The most serious charges, such as accepting bribes, defrauding the State of money by presenting padded expense accounts, *Page 609 
defrauding the Parish of Natchitoches of its funds by illegally charging private telephone calls against the Police Jury's account, were not proven. A great deal of the testimony with reference to many other charges of misconduct is biased and prejudiced and characterized by exaggeration. The defendant, when he testified before this Court, stated that, if he had fallen into any error, it was not wilful or intentional on his part, and that he acted to the best of his judgment. Even if the defendant is credited with having acted in good faith, there is sufficient testimony corroborated by documentary evidence involving his official acts that shows his incompetency.
For these reasons, I concur in the decree.